UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 00-24723 STAKOOL, INC. (Name of small business issuer in its charter) Nevada 88-0393257 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 18565 Soledad Canyon Rd., #153 Canyon Country, CA 91351 (Address of principal executive offices) (866) 991-9960 (Issuer’s Telephone Number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ x ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [x] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of June 30, 2011, the Company had 79,425,737 shares of common stock issued and outstanding. FORM 10-Q – STAKOOL, INC. INDEX Part I. Financial Statements Page Item 1. Financial Statements 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Conditionand Result of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Controls and Procedures 28 Part II – Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 30 Exhibit Index 31 ITEM 1.FINANCIAL STATEMENTS STAKOOL. INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (audited) ASSETS: CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets $ $ Other assets Notes Receivable Investments, Net -0- -0- TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: CURRENT LIABILITIES Accounts Payable andaccrued expenses $ $ Notes Payable Total liabilities STOCKHOLDERS' DEFICIENCY Common stock, $.001 par value; 175,000,000 shares authorized 79,425,737and 69,425,737shares issued and outstanding at and June 30, 2011 and December 31, 2010 respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ See accompanying notes to consolidated financial statements, which are an integral part of the financial statements -4- STAKOOL. INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Three Months Six Months Six Months June 30, June 30, June 30, June 30, Revenue $
